Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-20-00058-CV

IN THE MATTER OF THE ESTATE OF KENNETH CURTIS ANDREWS, DECEASED,
                             Appellant

                 From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 18-04-0239-CVW
                          Honorable Sid L. Harle, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of appeal are assessed against Vincent Doebbler. See TEX. R. APP. P. 43.4.

      SIGNED June 9, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice